Case 6:16-cr-00077 Document 98 Filed on 09/10/19 in TXSD Page 1of1

(Rev. 04/18) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

TRANSCRIPT ORDER
NUMBER 3. DA

— UY 37 0 {2014
4, DELIVERY OR EMAIL 6. ST. 7. ZIP CODE
reni
8. CASE - DATES OF PROCEEDINGS
‘ -Ct- ‘ FROM 1.TO
12. CASE NAME TION OF
; 13. CITY Vi A, 14. STATE

15, ORDER FOR
APPEAL (i’crimina [[] cRIMINAL JUSTICE ACT [[] BANKRUPTCY
NON-APPEAL CIVIL IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which wanscript is requested)

PORTIONS DA’
VOIR DIRE TESTIMONY
OPENING STATEMENT
OPENING STATEMENT
CLOSING ARGUMENT PRE-TRIAL PROCEEDING
CLOSING ARGUMENT
OPINION OF COURT
JURY INSTRUCTIONS

BAIL HEARING
17. ORDER
ORIGINAL ADDITIONAL

CATEGORY (Includes Certitied Copy to FIRST COPY COPIES
NO. OF COPIES
NO, OF COPIES
NO, OF COPIES
NO. OF COPIES

NO. OF COPIES

NO. OF COPIES

CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all. charges

18. -

19. DATE QO (

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY
